DETAILED ACTION
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Kelly G. Swartz on 08/17/2021.
The application has been amended as follows:
In the claims:
“member,” in claim 38, line 23 has been changed to -- member, and --.
Replace claim 37 with the following:
-- The spare staple storage device according to claim 35 wherein the retaining mechanism further comprises a threaded nut carried by the threaded rod; and
   wherein the spare staple storage device further comprises at least one staking dimple located on the second hollow tube between the threaded nut and a first end of the second hollow tube. --

Allowable Subject Matter
Claims 1, 21, 22, and 24-38 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 1, the prior art taken alone or in combination fails to disclose or render obvious a spare staple storage device comprising: a housing having a first end and an opposing second end and being adapted to secure to a stapler; a retaining mechanism carrier affixed to the housing; a retaining mechanism carried by the retaining mechanism carrier and being adapted to selectively occlude a first opening at the first end of the housing; and an elongate occluding member fixedly positioned to occlude a second opening at the second end of the housing.
The combination of these limitations makes independent claim 1 allowable over the prior art and all claims which depend therefrom allowable over the prior art.
Regarding independent claim 35, the prior art taken alone or in combination fails to disclose or render obvious a spare staple storage device comprising: a housing comprising: a first hollow tube having a first end, an opposing second end, and a flat surface adapted to secure to a stapler; a retaining mechanism carrier affixed to the housing and comprising: a second hollow tube; and a retaining mechanism comprising a threaded rod having a first elongate portion carried within the second hollow tube of the retaining mechanism carrier and a second elongate portion positioned outside of the second hollow tube of the retaining mechanism carrier; wherein the second elongate portion is adapted to selectively occlude a first opening at the first end of the first hollow tube.
The combination of these limitations makes independent claim 35 allowable over the prior art and all claims which depend therefrom allowable over the prior art.
Regarding independent claim 38, the prior art taken alone or in combination fails to disclose or render obvious a spare staple storage device comprising: a housing comprising: a hollow, rectangular tube having a first end, an opposing second end, and a flat surface adapted to secure to a stapler; a retaining mechanism carrier affixed to the hollow, rectangular tube; and a retaining mechanism comprising: a threaded elongate retaining member having a first elongate portion carried by the retaining mechanism carrier and a second elongate portion positioned outside of the retaining mechanism carrier and secured to the first elongate portion, wherein the second elongate portion is adapted to selectively occlude a first opening at the first end of the hollow, rectangular tube.
The combination of these limitations makes independent claim 38 allowable over the prior art and all claims which depend therefrom allowable over the prior art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANZIM IMAM whose telephone number is (571)272-2216.  The examiner can normally be reached on Mon - Fri 10:00AM - 6:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on 571-272-4458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TANZIM IMAM/
Examiner, Art Unit 3731
/HEMANT DESAI/Supervisory Patent Examiner, Art Unit 3731